Case 4:21-cv-10018-JEM Document 1-7 Entered on FLSD Docket 02/03/2021 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                              KEY WEST DIVISION

                                 IN ADMIRALTY

                            CASE NO. 4:21-cv-10018


   IN THE MATTER OF:

   THE COMPLAINT OF KEY WEST JETSKI,
   INC. AS OWNER OF THE YAMAHA PERSONAL
   WATERCRAFT (HULL ID# YAMA2116I920)
   ITS ENGINES, TACKLE, APPURTENANCES,
   EQUIPMENT, ETC. IN A CAUSE FOR EXONTERATION
   FROM OR LIMITATION OF LIABILITY,

         Petitioners.
   ________________________________________/




                    EXHIBIT “7”
Case 4:21-cv-10018-JEM Document 1-7 Entered on FLSD Docket 02/03/2021 Page 2 of 2




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       KEY WEST DIVISION

                                            IN ADMIRALTY

                                       CASE NO.



       IN THE MATTER OF:

       THE COMPLAINT OF KEY WEST JET SKI,
       INC. AS O\VNER OF THE YAMAHA PERSONAL
       WATERCRAFT (HULL ID# YAMA21161920)
       ITS ENGINES, TACKLE, APPURTENANCES,
       EQUIPMENT, ETC. IN A CAUSE FOR EXONTERATION
       FROM OR LIMITATION OF LIABILITY,

              Petitioners.
                                                        /


                             CERTIFICATE OF N0 FREIGHT PENDING

              I am the owner of KEY WEST JETSKI, INC., the registered owner of the Yamaha

       Personal Watercraft bearing the Hull ID# YAMA21161920. I hereby represent and verify that

       on June 28, 2020, the Yamaha Personal Watercraft bearing the Hull ID# YAMA21161920 had

       no freight pending for the voyage which is the subject matter of the Complaint.

              Pursuant to 28 U.S.C. Section 1746, I declare, certify, verify and state under

       penalty of perjury on this l8th day of January, 2021 that the foregoing is true and correct.
